     Case 3:17-cv-00689-WQH-JMA Document 19 Filed 07/02/20 PageID.77 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    JONATHAN SAPAN,                                   Case No.: 17-cv-689-WQH-JMA
12                                     Plaintiff,
                                                        ORDER
13    v.
14    PROSPECT FINANCIAL GROUP, INC.,
      a California Corporation; and PINTAR
15
      INVESTMENT COMPANY, LLC, a
16    California Limited Liability Corporation,
17                                  Defendants.
18
     HAYES, Judge:
19
           Having considered the request of Judgment Creditor James E. Shelton that the Court
20
     designate ABC Legal Services, Inc. (“ABC”) as an authorized and specially appointed
21
     process server to serve any writs of execution or other judgment enforcement documents
22
     in this action (ECF No. 18),
23
           IT IS HEREBY ORDERED that ABC, a registered California process server whose
24
     business address is 2900 Fourth Ave #206, San Diego, CA 92103, is appointed to serve
25
     any writs of execution and other judgment enforcement items necessary in this action.
26
     ///
27
     ///
28

                                                    1
                                                                             17-cv-689-WQH-JMA
     Case 3:17-cv-00689-WQH-JMA Document 19 Filed 07/02/20 PageID.78 Page 2 of 2



 1         IT IS FURTHER ORDERED that the U.S. Marshal’s Office shall remain the
 2   Levying Officer.
 3    Dated: July 2, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                      17-cv-689-WQH-JMA
